                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RODNEY SANDS,

                 Plaintiff,                                 8:18CV56

    vs.
                                                              ORDER
UNION PACIFIC RAILROAD
COMPANY,

                 Defendant.


    Upon consideration of the parties’ joint motion:

    IT IS ORDERED the Joint Motion for Enlargement of Time (Filing No. 30) is
    granted and that the final progression order is amended as follows:

    1)     Defendant’s deadline for identifying expert witnesses expected to testify at
           the trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
           retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), is now September 22,
           2019.

    2)     The deposition deadline is now November 20, 2019.

    3)     The deadline for filing motions to dismiss and motions for summary
           judgment is now January 8, 2020.

    4)     The deadline for filing motions to exclude testimony on Daubert and
           related grounds is now January 8, 2020.


    Dated this 24th day of July, 2019.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
